951 A.2d 572 (2008)
287 Conn. 923
Irving ORTIZ
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided June 17, 2008.
Thomas P. Mullaney III, special public defender, in support of the petition.
James A. Killen, senior assistant state's attorney, in opposition.
The petitioner Irving Ortiz' petition for certification for appeal from the Appellate Court, 107 Conn.App. 901, 944 A.2d 1020 (2008), is denied.
SCHALLER, J., did not participate in the consideration of or decision on this petition.